Exhibit 10.59

ANNEX B

AMENDED & RESTATED

FUELCELL ENERGY, INC.

2010 EQUITY INCENTIVE PLAN

As Proposed to be Amended by the Stockholders on April 5, 2012

1. Purpose of the Plan. The purpose of this FuelCell Energy, Inc. 2010 Equity
Incentive Plan (the “Plan”) is to advance the interests of FuelCell Energy,
Inc., a Delaware corporation (hereinafter, the “Company”), by stimulating the
efforts of employees, directors and consultants who are selected to be
participants, aligning the long-term interests of such participants with those
of stockholders, heightening the desire of such participants to continue in
working toward and contributing to the success of the Company, assisting the
Company in competing effectively with other enterprises to attract, motivate and
retain the best available individuals for service to the Company. The Plan
permits the grant of Incentive Stock Options, Nonstatutory Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares, Dividend Equivalent Rights and other Stock Based
Awards.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means a committee of the Board authorized pursuant to
Section 4 of the Plan to administer the Plan in accordance with the terms and
conditions set forth herein.

(b) “Affiliate” means, with respect to any specified person, any other person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person
(“control,” “controlled by” and “under common control with” will mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contact or credit arrangement, as trustee or executor,
or otherwise).

(c) “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Dividend Equivalent Rights or Other Stock Based Awards.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Board” means the Board of Directors of the Company.

 





--------------------------------------------------------------------------------

(h) “Change in Control” means the occurrence of any of the following events:
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent or more of the total voting power represented by the Company’s
then outstanding voting securities and within three years from the date of such
acquisition, a merger or consolidation of the Company with or into the person
(or affiliate thereof) holding such beneficial ownership of securities of the
Company is consummated; or (2) the consummation of the sale or disposition by
the Company of all or substantially all of the Company’s assets; (3) a change in
the composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors; or (4) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(i) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(j) “Common Stock” means the Common Stock, par value $.0001 per share, of the
Company, or in the case of Performance Units and certain Other Stock Based
Awards, the cash equivalent thereof.

(k) “Company” means FuelCell Energy, Inc., a Delaware corporation, or any
successor thereto.

(l) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(m) “Director” means a member of the Board.

(n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(o) “Dividend Equivalent Right” means a credit, made at the discretion of the
Administrator, that accrues to the account of a Participant in an amount equal
to the cash dividends paid on one Share for each Share represented by an Award
held by such Participant; provided that no such Dividend Equivalent Right shall
be paid out to any Participant prior to the exercise, settlement, vesting or
payment of the Award that gives rise to such right.

(p) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(r) “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the NASDAQ National Market
or The NASDAQ SmallCap Market of The NASDAQ Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii) in the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator.

(s) “Fiscal Year” means the fiscal year of the Company.

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(u) “Incumbent Directors” means directors who either (i) are Directors as of the
effective date of the Plan, or (ii) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

(v) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(x) “Option” means a stock option granted pursuant to the Plan.

(y) “Other Stock Based Awards” means any other awards not specifically described
in the Plan that are valued in whole or in part by reference to, or are
otherwise based on, Shares and are created by the Administrator pursuant to
Section 12 .

(z) “Outside Director” means a Director who is not an Employee.

(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(bb) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

3



--------------------------------------------------------------------------------

(cc) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
based on financial and non-financial measures that may include annual revenue,
profits, earnings per share, net income, new orders, customer satisfaction,
total shareholder return and other objectives determined by the Administrator.
The Performance Goals may differ from Participant to Participant and from Award
to Award. Any criteria used may be measured, as applicable, in absolute or
relative terms (including passage of time and/or against another company or
companies), on a per share basis, against the performance of the Company as a
whole or any segment of the Company, and on a pre-tax or after-tax basis.

(dd) “Performance Share” means an Award granted to a Service Provider pursuant
to Section 10 of the Plan giving rights to receive at a specified future date
payment in cash or Common Stock, as determined by the Administrator, with
respect to a specified number of shares of Common Stock based on the Company’s
performance during a specified period.

(ee) “Performance Unit” means an Award granted to a Service Provider pursuant to
Section 10 of the Plan giving rights to receive at a specified future date
payment in cash or Common Stock, as determined by the Administrator, with
respect to a specified unit based on the Company’s performance during a
specified period.

(ff) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(gg) “Plan” means this 2010 Equity Incentive Plan.

(hh) “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 8, Section 11 or Section 12 of the Plan or
issued pursuant to the early exercise of an Option.

(ii) “Restricted Stock Unit” means an Award that the Administrator permits to be
paid in installments or on a deferred basis pursuant to Section 11 of the Plan.

(jj) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(kk) “Section 16(b)” means Section 16(b) of the Exchange Act.

(ll) “Service Provider” means an Employee, Director or Consultant.

(mm) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(nn) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 of the Plan is designated
as a SAR.

(oo) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(pp) “Unvested Awards” means Options, Restricted Stock or Other Stock Based
Awards that (i) were granted to an individual in connection with such
individual’s position as a Service Provider and (ii) are still subject to
vesting or lapsing of Company repurchase rights or similar restrictions.

 

4



--------------------------------------------------------------------------------

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 7,500,000. The Shares may be authorized, but unissued, or reacquired Common
Stock. Shares shall not be deemed to have been issued pursuant to the Plan
(i) with respect to any portion of an Award that is settled in cash, or (ii) to
the extent such Shares are withheld or tendered in satisfaction of tax
withholding obligations. Upon payment in Shares pursuant to the exercise of an
Award, the number of Shares available for issuance under the Plan shall be
reduced only by the number of Shares actually issued in such payment. If a
Participant pays the exercise price (or purchase price, if applicable) of an
Award through the tender of Shares, the number of Shares so tendered shall again
be available for issuance pursuant to future Awards under the Plan.

(b) Lapsed Awards. If any outstanding Award expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company, the Shares allocable to such expired, terminated or cancelled
portion of such Award or such forfeited or repurchased Shares shall again be
available for grant under the Plan.

4. Administration of the Plan.

(a) Procedure .

(i) Administration. The Plan will be administered by a committee of the Board
that is comprised of directors meeting (i) the “independent director” definition
set forth in The NASDAQ Marketplace Rules applicable to the Company, (ii) the
“non-employee director” definition set forth in Rule 16b-3 promulgated under the
Exchange Act, and (iii) as appropriate, all other Applicable Laws.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, such Awards will be structured to satisfy such requirements.

(iii) Rule 16b-3. To the extent that the Administrator determines it to be
desirable and necessary to qualify Awards as exempt under Rule 16b-3 or other
securities rule or regulation, the transactions contemplated hereunder will be
structured to satisfy such requirements.

(iv) Section 409A. To the extent that the Administrator determines it to be
desirable and necessary, Awards will be structured and administered (including
the terms and conditions of such Awards as set forth in any applicable Award
Agreement) so as to enable such Awards to be exempt under Section 409A of the
Code or, to the extent the Award is subject to Section 409A, to comply with the
applicable substantive provisions of Section 409A, and to the extent an Award is
intended to be so structured and administered, the terms of the Plan and the
Award shall be interpreted to comply with Section 409A.

(v) Delegation of Authority for Day-to-Day Administration. Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it in this Plan. Such delegation may be revoked at any time.

 

5



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan and the
specific duties delegated by the Board, the Administrator will have the
authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised or paid (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
will determine;

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws;

(viii) to modify or amend each Award (subject to Section 18), including the
discretionary authority to extend the post-termination exercisability period of
Awards longer than is otherwise provided for in the Plan;

(ix) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise,
vesting or payment of an Award that number of Shares or cash having a Fair
Market Value equal to the minimum statutory amount required to be withheld. The
Fair Market Value of any Shares to be withheld will be determined on the date
that the amount of tax to be withheld is to be determined. All elections by a
Participant to have Shares or cash withheld for this purpose will be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;

(x) to authorize any person to execute on behalf of the Company any instrument
required to implement the grant of an Award previously granted by the
Administrator;

(xi) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;

(xii) to determine whether Awards will be settled in Shares, cash or in any
combination thereof;

(xiii) to determine whether Awards will be adjusted for Dividend Equivalents;

(xiv) to create Other Stock Based Awards for issuance under the Plan;

(xv) to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

 

6



--------------------------------------------------------------------------------

(xvi) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers; and

(xvii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

(d) No Repricing or Exchange Program without Stockholder Approval. Without the
prior approval of the Company’s stockholders, no Award issued under the Plan
shall be exchanged for another Award in an exchange program nor shall any Option
otherwise have its exercise price reduced.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Stock Appreciation
Rights, Performance Units, Performance Shares, Restricted Stock Units and Other
Stock Based Awards may be granted to Service Providers. Incentive Stock Options
may be granted only to Employees.

6. Limitations.

(a) ISO $100,000 Rule. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. Notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.

(b) No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing his or her relationship
as a Service Provider, nor shall they interfere in any way with the right of the
Participant or the right of the Company or its Parent or Subsidiaries to
terminate such relationship at any time, with or without cause.

(c) 162(m) Limitation. The following limitations shall apply to Awards under the
Plan:

(i) Option and SAR Share Annual Limit. No Service Provider will be granted, in
any Fiscal Year, Options and/or SARs to purchase more than 250,000 Shares.

(ii) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units as “performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock Units, Restricted Stock, Performance Shares or Performance Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock Units, Restricted Stock, Performance Shares or
Performance Units which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

7



--------------------------------------------------------------------------------

(iii) The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15.

(iv) If an Award is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 15), the
cancelled Award will be counted against the limits set forth in subsections
(i) and (ii) above. For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.

7. Stock Options .

(a) Term of Option. The term of each Option will be ten years from the date of
grant or such shorter term as may be provided in the Award Agreement. Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option will
be five years from the date of grant or such shorter term as may be provided in
the Award Agreement.

(b) Option Exercise Price and Consideration.

(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent of the voting power of
all classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than 110% of the Fair Market Value per Share on
the date of grant.

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code or for the exemption from treatment as
deferred compensation under Section 409A of the Code, the per Share exercise
price will be no less than 100% of the Fair Market Value per Share on the date
of grant.

(ii) Waiting Period, Vesting, Exercise Dates. At the time an Option is granted,
the Administrator will fix the period within which the Option may be exercised
and will determine any conditions, including the vesting schedule, that must be
satisfied before the Option may be exercised. Any Option granted to a
Participant who is not a Director or Consultant shall vest ratably as determined
by the Administrator over a period of at least three years. Any Option granted
to a Participant who is a Director or Consultant shall vest ratably as
determined by the Administrator over a period of at least one year.
Notwithstanding the foregoing vesting periods, the Administrator may in its
discretion grant Options with a vesting schedule that is less than the
applicable period set forth above, or shorten the vesting schedule of an
outstanding Option to a period less than the applicable period set forth above,
when such Options are granted to a Participant in connection with his or her
commencement of service with the Company or any Affiliate of the Company or are
granted to a Participant who retires, dies or becomes disabled due to a
Disability while in service with the Company or any Affiliate of the Company, or
in connection with other situations not in the ordinary course of business.

 

8



--------------------------------------------------------------------------------

(c) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(vi) any combination of the foregoing methods of payment; or

(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share. An Option will be deemed exercised when the Company receives: (A) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option, and (B) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the Record Date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan or the applicable Award Agreement. Exercising an
Option in any manner will decrease the number of Shares thereafter available for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan following the Participant’s termination. If after
termination the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

 

9



--------------------------------------------------------------------------------

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan following the Participant’s termination. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve months following
Participant’s death. If the Option is not so exercised within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.

8. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine. Subject to Section 6(c)(ii) hereof, the
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Restricted Stock award granted to any Participant, and
(ii) the conditions that must be satisfied, which typically will be based
principally or solely on continued provision of services but may include a
performance-based component, upon which is conditioned the grant, vesting or
issuance of Restricted Stock. Notwithstanding the preceding sentence, (i) any
Restricted Stock granted to a Participant who is not a Director or Consultant
shall vest ratably as determined by the Administrator over a period of at least
three years, and (ii) any Restricted Stock granted to a Director or Consultant
shall vest ratably as determined by the Administrator over a period of at least
one year. Notwithstanding the foregoing vesting periods, the Administrator may
in its discretion grant Restricted Stock with a vesting schedule that is less
than the applicable period set forth above, or shorten the vesting schedule of
outstanding Restricted Stock to a period less than the applicable period set
forth above, when such Restricted Stock is granted to a Participant in
connection with his or her commencement of service with the Company or any
Affiliate of the Company or is granted to a Participant who retires, dies or
becomes disabled due to a Disability while in service with the Company or any
Affiliate of the Company, or in connection with other situations not in the
ordinary course of business.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

 

10



--------------------------------------------------------------------------------

(c) Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

9. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

(b) Number of Shares. Subject to Section 6(c)(i) of the Plan, the Administrator
will have complete discretion to determine the number of SARs granted to any
Service Provider.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of SARs granted under the Plan. Any SAR granted to a Participant who is not a
Director or Consultant shall vest ratably as determined by the Administrator
over a period of at least three years. Any SAR granted to a Participant who is a
Director or Consultant shall vest ratably as determined by the Administrator
over a period of at least one year. Notwithstanding the foregoing vesting
periods, the Administrator may in its discretion grant SARs with a vesting
schedule that is less than the applicable period set forth above, or shorten the
vesting schedule of an outstanding SAR to a period less than the applicable
period set forth above, when such SARs are granted to a Participant in
connection with his or her commencement of service with the Company or any
Affiliate of the Company or are granted to a Participant who retires, dies or
becomes disabled due to a Disability while in service with the Company or any
Affiliate of the Company, or in connection with other situations not in the
ordinary course of business.

 

11



--------------------------------------------------------------------------------

(d) Exercise of SARs. SARs will be exercisable on such terms and conditions as
the Administrator, in its sole discretion, will determine; provided that each
SAR shall have a term that is not longer than ten years from the date of grant.

(e) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

(f) Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Sections 7(d)(ii),
7(d)(iii) and 7(d)(iv) also will apply to SARs.

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

10. Performance Units and Performance Shares .

(a) Grant of Performance Units/Shares. Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion. Subject to Section 6(c)(ii), the
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
Performance Goals in its discretion which, depending on the extent to which they
are met, will determine the number or value of Performance Units/Shares that
will be paid out to the Service Providers. The time period during which the
performance objectives must be met will be called the “Performance Period.” The
Performance Period shall be such period as determined by the Administrator,
which period shall not be less than one year, provided that, the Administrator
may in its discretion provide a Performance Period of less than one year, or
shorten the Performance Period, when the Performance Units or Performance Shares
are granted to a Participant in connection with his or her commencement of
service with the Company or any Affiliate of the Company or are granted to a
Participant who retires, dies or becomes disabled due to a Disability while in
service with the Company or any Affiliate of the Company, or in connection with
other situations not in the ordinary course of business. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
Performance Goals based upon the achievement of Company-wide, divisional, or
individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion. 12

 

12



--------------------------------------------------------------------------------

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Goals have been achieved.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period as determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11. Restricted Stock Units. Restricted Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator.
Restricted Stock Units will be subject to such terms and conditions (including
but not limited to those relating to vesting, performance goals and performance
periods) as determined by the Administrator, subject to such rules and
limitations as are consistent with, as applicable, the provisions of the Plan
applicable to Restricted Stock, Performance Units and Performance Shares.

12. Other Stock Based Awards. Other Stock Based Awards may be granted
separately, in addition to, or in lieu of other Awards granted under the Plan or
cash awards made outside of the Plan. The Administrator shall have authority to
determine the Service Providers to whom and the time or times at which Other
Stock Based Awards shall be made, the amount of such Other Stock Based Awards,
and all other conditions of the Other Stock Based Awards including any dividend
and/or voting rights. Any Other Stock Based Award pursuant to which vesting,
settlement, exercise or payment is based on completion of a prescribed service
period or passage of time and (i) which is granted to a Participant who is not a
Director or Consultant shall vest ratably as determined by the Administrator
over a period of at least three years or (ii) which is granted to a Director or
Consultant shall vest ratably as determined by the Administrator over a period
of at least one year. Notwithstanding the foregoing, the Administrator may in
its discretion grant Other Stock Based Awards with a vesting, settlement,
exercise or payment schedule that is less than the applicable period set forth
above, or shorten the vesting, settlement, exercise or payment schedule of an
outstanding Other Stock Based Award, when such awards are granted to Participant
in connection with his or her commencement of service with the Company or any
Affiliate of the Company or are granted to a Participant who retires, dies or
becomes disabled due to a Disability while in service with the Company or any
Affiliate of the Company, or in connection with other situations not in the
ordinary course of business. In the case of an Other Stock Based Award that
vests, is settled or paid or is exercisable upon the attainment of performance
goals, the performance period applicable to such Award shall not be less than
one year, provided that, a performance period of less than one year may apply as
determined by the Administrator when the award is granted to a Participant in
connection with his or her commencement of service with the Company or any
Affiliate of the Company or is granted to a Participant who retires, dies or
becomes disabled due to a Disability while in service with the Company or any
Affiliate of the Company, or in connection with other situations not in the
ordinary course of business.

 

13



--------------------------------------------------------------------------------

13. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will continue during any authorized leave of absence
provided such leave does not exceed 90 days. If the leave of absence exceeds
90 days, vesting of Awards shall continue as determined by the Administrator. A
Service Provider will not cease to be an Employee in the case of (a) any leave
of absence approved by the Company or (b) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three months following the 91 st day of such leave any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.

14. Non-Transferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.

15. Adjustments; Dissolution or Liquidation; Change in Control.

(a) Adjustments. In the event that any dividend (excluding an ordinary dividend)
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
then the Administrator shall appropriately adjust (consistent, as applicable,
with Code Sections 422 and 424) the number and class of Shares which may be
delivered under the Plan, the Code Section 162(m) annual share issuance limits
under Section 6(c) of the Plan, and the number, class, and price of Shares
subject to outstanding Awards. Notwithstanding the preceding, the number of
Shares subject to any Award always shall be a whole number.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award, to the extent applicable, until ten days
prior to such transaction as to all of the Awarded Stock covered thereby,
including Shares as to which the Award would not otherwise be exercisable. In
addition, the Administrator may provide that any Company repurchase option or
forfeiture rights applicable to any Award shall lapse 100%, and that any Award
vesting shall accelerate 100%, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised or vested, an Award will terminate immediately prior
to the consummation of such proposed action.

(c) Change in Control. In the event of a Change in Control, the Administrator in
its discretion may, at the time an Award is made or at any time thereafter, take
one or more of the following actions: (i) provide for the acceleration of any
time period relating to the exercise or realization of the Award, (ii) provide
for the purchase of the Award upon the Participant’s request for an amount of
cash or other property that could have been received upon the exercise or
realization of the Award had the Award been currently exercisable or payable,
(iii) adjust the terms of the Award in a manner determined by the Administrator
to reflect the Change in Control, (iv) cause the Award to be assumed, or new
rights substituted therefore, by another entity, or (v) make such other
provision as the Administrator may consider equitable and in the best interests
of the Company. Notwithstanding the foregoing, any change in Incentive Stock
Options shall comply with the rules under Section 424 of the Code and no change
may be made to any Award which would make the Award subject to the provisions of
Section 409A of the Code.

 

14



--------------------------------------------------------------------------------

16. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

17. Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten years unless terminated earlier under Section 18 of the Plan.

18. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan; provided that any material amendment to the Plan shall
require shareholder approval in accordance with Rule 4350(i)(1)(A) of The NASDAQ
Marketplace Rules applicable to the Company.

(b) Effect of Amendment or Termination. Subject to Section 20 of the Plan, no
amendment, alteration, suspension or termination of the Plan will materially
impair the vested rights of any Participant with respect to any outstanding
Award, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company, or except as may otherwise be necessary or advisable in order
to comply with the requirements of Code Section 409A. Termination of the Plan
will not affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

19. Conditions Upon Issuance of Shares .

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

20. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable in a manner to the greatest extent possible to conform with the
original intent of such provision, and the validity, legality and enforceability
of the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

22. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 

15